Citation Nr: 1134243	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  10-40 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether May 28, 1996, and June 25, 2001, decisions of the Board of Veterans' Appeals (Board) should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from April 1978 to June 1979.

This case comes before the Board as an original action on the Veteran's motion alleging CUE in May 28, 1996, and June 25, 2001, Board decisions.  

In May 1996, the Board granted an effective date of December 14, 1986, for the award of a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  A motion to reconsider the May 1996 Board decision was denied in April 1999.  In August 1999, the United States Court of Appeals for Veterans Claims (the Court) dismissed, as untimely, a Notice of Appeal filed by the Veteran with respect to the May 1996 Board decision.

In June 2001, the Board found no CUE in an August 20, 1980, rating decision.  The Veteran did not appeal this decision.  

In October 2010, the Board received a motion from the Veteran indicating that he wished to file a motion to revise the May 28, 1996, and June 25, 2001, decisions of the Board based on CUE.    


FINDINGS OF FACT

1.  The May 28, 1996 Board decision did not contain CUE in failing to extend the effective date for TDIU, prior to December 14, 1986.

2.  The June 25, 2001 Board decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.



CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the May 28, 1996, Board decision on the basis of CUE have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a), 20.1400, 20.1402, 20.1403 (1995).

2.  The criteria for revision or reversal of the June 25, 2001, Board decision on the basis of CUE have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a), 20.1400, 20.1402, 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA and implementing regulations do not apply in this case, because a motion based on CUE is not an application for benefits, but rather is a request for a revision of a prior decision.  As such, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, and no further factual development would be appropriate.  See 38 C.F.R. §§ 20.1402, 20.1411(c); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009);  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Disabled Am. Veterans v. Gober, 234 F.3d 682, 704 (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 121 S.Ct. 1605, 149 L.Ed.2d 471 (2001).

II.  Clear and Unmistakeable Error

The appellant has alleged CUE in Board decisions dated May 28, 1996 and June 25, 2001.

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally attacking a prior final Board decision by alleging CUE in an RO rating decision that was subsumed in that decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002 & Supp. 2010)) permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  See 38 C.F.R. § 20.1400.

All final Board decisions are subject to revision for CUE except: (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  The Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be filed at any time.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411.

The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in RO rating decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992); Damrel v. Brown, 6 Vet. App. 242 (1994). Thus, 38 C.F.R. § 20.1403(a) and (c) define CUE as:

1.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that reasonable minds could only conclude that the original decision was fatally flawed.  See Russell v. Principi, 3 Vet. App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE.  CUE is not: (1) a changed medical diagnosis; (2) failure to fulfill the duty to assist; (3) disagreement as to how the facts were weighed or evaluated; or (4) a change in interpretation of a statute or regulation.  See 38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405(b), and the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, 38 C.F.R. § 20.1403(b), unless the Board decision was decided on or after July 21, 1992.  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are not applicable in CUE motions.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 'error.''  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

The absence of a specific reference to, or failure to cite, a controlling regulation does not mean it was not considered.  See generally VAOPGCPREC 6-92 at para. 6 (Mar. 6, 1992).  Failure to discuss regulations does not constitute CUE if there is nothing to suggest that, had there been a written discussion of such regulations, a different result would have ensued.  Crippen, 9 Vet. App. at 421.

In light of the foregoing, the appellant must argue that either the correct facts were not considered by the Board or that applicable laws and regulations were not correctly applied in the decisions at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

A.  Background

Before turning to the merits of the Veteran's claims, the Board finds that a discussion of the background of this case would be helpful.  

With respect to the May 1996 Board decision, it is noted that an earlier effective date for TDIU was assigned as of December 14, 1986. 

The question of an appropriate effective date for the assignment of TDIU initially came before the Board on appeal from a rating action of February 1991, rendered by the San Juan, Puerto Rico, RO.  At that time, March 31, 1989, was assigned as the appropriate effective date for the TDIU that had been granted by the Board in a December 1990 decision.  In a decision dated in January 1992, the Board denied the Veteran's claim for an effective date earlier than March 31, 1989, for the assignment of TDIU.  The Veteran thereafter appealed to the Court which, by means of an Order dated in October 1992, vacated the Board's January 1992 decision, and remanded the case to the Board for additional action.  Rivas v. Principi, U.S. Vet. App. No. 92-367 (Oct. 8, 1992).  

Thereafter, in a decision dated in April 1993, the Board remanded this case, in order to accomplish additional development of the record.  The RO rendered a rating action in July 1993, by which the March 31, 1989, effective date was maintained.  In a decision dated in February 1994, the Board determined that December 14, 1987, was the appropriate effective date for the assignment of TDIU.  The Veteran subsequently appealed that determination to the Court which, in a decision dated in November 1995, affirmed in part, and vacated in part, the Board's February 1994 decision.  Rivas-Santiago v. Brown, U.S. Vet. App. No. 92-367 (Nov. 16, 1995).  

The case was remanded to the Board for readjudication consistent with that decision.  Specifically, the Court affirmed the decision of the Board in finding that a December 14, 1987, VA evaluation was an informal claim for TDIU and that there was no earlier claim pending.  The Court remanded the question regarding whether it was ascertainable that an increase in disability occurred in the year prior to the date of the informal claim.  The Veteran did not file an appeal to that portion of the November 1995 Court decision affirming December 14, 1987, as the date of the Veteran's informal claim of entitlement to TDIU.

In May 1996, the Board determined that December 14, 1986, one year prior to December 14, 1987, should be the correct effective date for the grant of TDIU.  Afterwards, the Veteran filed a motion for reconsideration of the May 1996 Board decision, which was denied in April 1999.  The Veteran then filed a Notice of Appeal to the Court, which was dismissed as untimely in an August 1999 Order.  
With respect to the June 25, 2001, Board decision, in January 2000, the Veteran filed a claim for CUE, which, based on the evidence submitted in support of the claim, was construed as a claim for failing to grant a TDIU in the August 1980 rating decision.  The RO denied the claim in March 2000, which the Veteran appealed.  In June 2001, the Board considered whether a failure to assign TDIU in an August 20, 1980, rating decision constituted CUE.  After a review of the facts and law at the time of the August 1980 RO decision, the Board concluded that there was no CUE in that decision.  The Veteran did not appeal the decision of the Board and it became final.  

In this regard, the Board notes that, except in limited circumstances, all Board decisions are final as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100.  Significantly, when the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  In addition, even if an RO decision is not appealed to the Board, if that RO decision is subsequently reopened and the issue is decided by the Board on the merits, the unappealed RO decision becomes subsumed by the subsequent Board decision.  See VAOPGCPREC 14-95 (May 1995) ("where a Board decision involves review of evidence considered in a prior, unappealed RO decision concerning the same issues, consideration of a CUE claim regarding the prior [RO] decision would essentially permit review of an issue finally decided by the Board.").

Here, based on the procedural history of this case, the Board, in an April 2008 decision, found that the May 1996 Board decision effectively subsumed the February 1991 rating decision (which had established the initial effective date) and the July 1993 rating decision (which had denied an earlier effective date).  The Board also found that the August 1980 RO decision was subsumed in the June 2001 Board decision.  And because these RO decisions were effectively subsumed by the subsequent Board decisions, the Board found that claims for CUE as to those rating decisions could no longer be considered.  As such, claims for CUE, in these and other RO decisions, were dismissed for lack of jurisdiction by the Board in the April 2008 decision.  This decision was affirmed by the Court in August 2009.  See 38 C.F.R. § 20.1400(b) (final Board decisions on issues which have been appealed to and decided by a court of competent jurisdiction are not subject to revision based on clear and unmistakable error). 

However, as noted in the April 2008 Board decision, the Veteran may nevertheless pursue a claim for CUE in the Board's decisions, if done with specificity directly to the Board under the provisions of 38 C.F.R. §§ 20.1400-20.1411.

In October 2010, the Board received a motion from the Veteran indicating that he  wished to file a motion to revise the May 28, 1996, and June 25, 2001, Board decisions based on clear and unmistakable error.  Specifically, the Veteran alleges that there was CUE in the May 1996, and June 25, 2001, Board decisions in that the Board failed to consider evidence that the Veteran was totally disabled since his discharge from the military.  The Veteran maintains, in essence, that he is entitled to a 100 percent disability rating since service separation in June 1979.  He contends that he was awarded Social Security benefits in 1981 and that the Board decisions denying him a 100 percent rating since his discharge from the service are in error.

In this regard, the Board notes that the Veteran is essentially requesting an earlier effective date for his TDIU.  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that, once a rating decision which establishes an effective date becomes final, a subsequent freestanding claim for an earlier effective date should be dismissed.  The Court noted that any other result would vitiate the rule of finality.  However, the Court in Rudd also found that such a decision can be revised is if it contains CUE.  Such is the issue here.  Therefore, the Board will consider the Veteran's claims.  Cf. 38 C.F.R. § 20.1409(c) (Once there is a final Board decision under this subpart relating to a prior Board decision on an issue, that prior Board decision on that issue is not longer subject to revision on the grounds of CUE, and subsequent motions relating to that prior Board decision on that issue shall be dismissed).


B.  CUE in the May 28, 1996 Board decision

As noted above, in a February 1994 decision, the Board determined that the report of a December 14, 1987, VA psychiatric examination constituted an informal claim for TDIU, and that this date was the appropriate effective date for the granting of such benefits.  38 C.F.R. § 3.155 (1995).  In the February 1994 decision, the Board also determined that the evidence did not demonstrate that the Veteran had been precluded from obtaining or maintaining a substantially gainful occupation in the year prior to December 14, 1987.  The first determination was upheld by the Court in November 1995, but the second determination was vacated and remanded for further adjudication.  Accordingly, the Board in May 1996 was required to decide whether the Veteran had been precluded from obtaining or maintaining a substantially gainful occupation - that is, entitled to TDIU - in the year prior to December 14, 1987.  

The law at the time of the May 1996 decision was set forth at 38 U.S.C.A. § 5110(b)(2) (West 1991) and stipulated that an increase in disability compensation - in that instance, an increase to a total rating - will become effective up to one year prior to the date of receipt of the application therefore, if "it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date."  See also 38 C.F.R. § 3.400(o)(2) (1995).  

The record at the time of the May 1996 Board decision was devoid of medical or clinical evidence that may have been compiled during the period between December 14, 1986, and December 14, 1987.  However, records compiled prior to December 1986, demonstrated that the Veteran had been deemed unemployable as a result of disabilities (a mental disorder and a gastrointestinal disability) for which service connection had been established.  In a statement dated in November 1986, a private psychiatrist noted that the Veteran had been diagnosed with generalized anxiety disorder that was "severe because it has resulted in great impairment of social and personal functioning, in social withdrawal, and has rendered him unable to routinely perform the usual tasks of household."  In a statement dated in December 1985, a private psychiatrist, who evaluated the Veteran on behalf of VA, indicated that the Veteran was "[c]hronically mentally disabled and unemployable" as a result of schizophrenia.  The report of a June 1984 psychiatric evaluation conducted on behalf of VA indicated an assessment of "[c]hronic schizophrenic patient which continues to be considered as unimproved, totally mentally disabled, [and] unemployable...."  Similar findings were noted on reports of psychiatric evaluations conducted in January 1984 and July 1983.  

It was also noted that the Social Security Administration (SSA), in a decision rendered in April 1981, held that the Veteran had been disabled "as a result of his combined psychiatric and gastrointestinal conditions at least since July 4, 1979, his alleged onset date."  While findings of the SSA were noted not to be binding on VA, in that they are not, in and of themselves, legally dispositive of questions before VA pertaining to VA disability benefits, the Board acknowledged that such findings constituted evidence that must be considered by VA in its benefits adjudication process.  In the case at hand, the Board found that a review of the evidentiary record revealed that both the SSA and psychiatrists who evaluated the Veteran, had determined, prior to December 14, 1986, that he was unemployable as a result of disabilities for which service connection has been established.  

Based on the evidence of record, the Board granted an earlier effective date of December 14, 1986.  

In this regard, as noted above, 38 C.F.R. § 3.400(o)(2) (1995) stated that an earlier effective date is warranted where it is factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date.  This meant that, if an increase in disability preceded the claim by more than a year, the date that the claim was received should be the effective date of the claim.  This was acknowledged specifically a year later in the case of Harper v. Brown, 10 Vet. App. 125, 126 (1997), but was nevertheless still the law at the time of the May 1996 decision.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase)."  The Court further stated that the phrase "otherwise, date of receipt of claim" "refers to the situation in which a factually ascertainable increase occurred more than one year prior to the receipt of the claim for such increase." (emphasis in original)  Id.  See also VAOPGCPREC 12-98 (Sept. 23, 1998).  

Based on the foregoing, the Board in May 1996, erred in granting an effective date of December 14, 1986, and should have kept the effective date as it was, on December 14, 1987.  This change, however, was to the benefit of the Veteran and will not be revisited at this time.  

Rather, the question before the Board is whether the Board decision of May 1996 contained CUE in failing to award an effective date prior to December 14, 1986.  In this regard, the Veteran contends that the Board failed to consider evidence that the Veteran was totally disabled since his discharge from the military.  The Veteran maintains, in essence, that he is entitled to a 100 percent disability rating since service separation.  He contends that he was awarded SSA benefits in 1981, and that the Board decisions denying him a 100 percent rating as of the date of service separation are in error.  The Veteran and his representative essentially argue that the Board incorrectly evaluated the probative value of the evidence of record in failing to award an effective date earlier than December 14, 1986.  See Russell, 3. Vet. App. at 313-14;  Luallen v. Brown, 8 Vet. App. 92, 95 (1995) (A disagreement with how facts were evaluated is inadequate to raise the claim of CUE); see also 38 C.F.R. § 20.1403(d).

In this case, however, the Board was legally prohibited from addressing evidence prior to December 14, 1986.  The question before the Board in May 1996, was not whether the evidence showed individual unemployability prior to December 14, 1986.  The question was limited to whether the evidence showed individual unemployability in the year prior to the date of his claim, namely December 14, 1987.  This date was established in the February 1994 Board decision and affirmed by the Court in November 1995.  The law at the time allowed for an effective date to go back up to one year prior to the established claim date if the evidence showed a factually ascertainable increase during that year.  In awarding the effective date of December 14, 1986, the Board, in May 1996, gave the Veteran the maximum possible benefit allowable by law at that time.  The Board was not allowed to evaluate evidence dated since service or find a claim date earlier than December 14, 1987, as that issue had been finally adjudicated.  See 38 C.F.R. § 20.1100. 20,1400  (1995). 

Based on the foregoing, the Board finds that the May 1996 Board decision did not contain CUE in failing to establish an effective date earlier than December 14, 1986, for the Veteran's claim for TDIU.  It is undebatable that the law at the time did not allow an effective date earlier than one year prior to the established claim date of December 14, 1987.  

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the May 28, 1996, Board decision.  Accordingly, the appellant's motion is denied.

C.  CUE in the June 25, 2001 Board decision

As noted above, with respect to the June 25, 2001, Board decision, in January 2000, the Veteran filed a claim for CUE, which, based on the evidence submitted in support of the claim, was construed as a claim for failing to grant a TDIU in the August 1980 rating decision.  The RO denied the claim in March 2000.  He appealed.  The Board in June 25, 2001, then considered whether a failure to assign a total rating in an August 20, 1980, rating decision constituted clear and unmistakable error.  After a review of the facts and law at the time of the August 1980 RO decision, the Board concluded that there was no clear and unmistakable error in that decision.  The Veteran did not appeal the decision of the Board and it became final.  

The facts before the Board in June 2001 indicated that, in November 1979, the Veteran submitted original claims of service connection for a gastrointestinal disability, vision disability, right leg disability, and a psychiatric disability.  


The Veteran's service treatment records and service personnel records revealed that the he was discharged in accordance with findings of a Physical Evaluation Board (PEB), which determined that the Veteran was unfit for retention in the military because of his diagnosed post-gastrectomy syndrome with dumping and due to suspected pigmented glaucoma with visual field disturbance and the potential for degeneration.  The PEB further recommended that the Veteran be discharged from service with a combined 50 percent retirement disability rating.

The post-service medical records included several VA examination reports dated in December 1979, including a general medical examination and accompanying specialty examination, consultation, and radiology reports.  The Veteran's medical history and complaints were recounted.  With regard to his gastrointestinal disability, the Veteran complained of occasional nausea, vomiting, and epigastric pain.  A radiological study revealed a vagotomy and a well-functioning gastroenterostomy, while the gastrointestinal examination report included a diagnosis of duodenal ulcer disease, with subsequent postgastrectomy and vagotomy surgery, and resulting postgastrectomy syndrome.  The orthopedic examination report for the right knee showed a diagnosis of residual trauma to the right knee; range of motion of the right knee was from 0 degrees to 115 or 120 degrees.  The ophthalmologic examination report showed that the Veteran's uncorrected vision was 20/40 in the right eye and 20/25 in the left eye; the impression was anisocoria (mild iridoplegia, right eye) secondary to iritis, resulting in a pupil abnormality, probably permanent, causing moderate blurring of right eye vision and some photophobia.  The psychiatric examination report showed that the mental diagnosis was deferred; it was requested that the Veteran be hospitalized for further evaluation.  

A March 1980 VA hospital discharge summary indicated that on admission the Veteran was not well-groomed and exhibited a depressed mood along with hysterical and paranoid personality traits.  Otherwise, the Veteran's thought content was logical and he was coherent and oriented times three.  Memory and judgment were fair, but his insight was good.  During his hospitalization he experienced anxiety and depression, for which he was administered medication.  At the time of discharge, the Veteran was well-oriented times three, logical, coherent, relevant, maintained good contact with reality, was not suicidal or homicidal, and was otherwise described as stable and competent for VA purposes.  The diagnosis was anxiety neurosis with depressive features.

The August 20, 1980, rating decision established the following:  service connection for duodenal ulcer disease, post-gastrectomy and vagotomy and anxiety neurosis with depressive features, rated as 40 percent disabling, effective from June 30, 1979, with a temporary total evaluation of 100 percent for the period February 7, 1980, to April 1, 1980, to cover his period of psychiatric hospitalization; service connection for the residuals of trauma to the right knee secondary to strain, rated as 10 percent disabling, effective from June 30, 1979; and service connection for anisocoria (mild iridoplegia) of the right eye secondary to iritis, rated as noncompensably disabling.  

In support of his claim of CUE, the Veteran contended that VA never obtained Social Security Administration (SSA) documents supporting his claim, and pointed to a December 1999 letter from a private psychiatrist, Rodrigo Freytes, M.D., who, upon review of the record, opined that more probably than not, the Veteran had been totally and permanently impaired since 1979.  

The law related to the Veteran's claim in June 2001 stated that VA rating decisions which are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 C.F.R. § 3.105 (2000).  To establish a valid CUE claim, a claimant must have shown either that the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).   The claimant must have asserted more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

The law further provided that, if a claimant wished to reasonably raise a claim of CUE, there must have been some degree of specificity as to what the alleged error was and, unless it was the kind of error that, if true, would be CUE on its face, persuasive reasons must have been given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged was not the type of error that, if true, would be CUE on its face, if the claimant was only asserting disagreement with how the RO evaluated the facts before it, if the claimant had only alleged a failure on the part of VA to fulfill its duty to assist, or if the claimant had not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Based on the foregoing, and looking to the facts of the case, Board in June 2001 noted that an allegation that VA failed to fulfill the duty to assist was insufficient to state a claim of CUE.  See Caffrey, 6 Vet. App. at 384.  The Board found that the SSA documents that were obtained after the August 1980 rating decision showed that the Veteran had not been granted SSA benefits until April 1981, subsequent to the August 20, 1980 rating decision.  Furthermore, the opinion of Dr. Freytes appeared to be based primarily on evidence that did not come into existence until after the August 1980 rating decision.  In any case, the Board found that Dr. Freytes' opinion was not before VA in August 1980.  Moreover, the Veteran's contention that VA should have viewed the evidence more favorably in August 1980 and granted a total rating was found to amount to no more than a disagreement with how VA weighed the evidence and was likewise insufficient to state a valid CUE claim.  See Eddy, 9 Vet. App. at 57. 

The Board therefore found that the requirements for a valid claim of CUE were not satisfied.  In this regard, the Board found that the Veteran's arguments amounted to an allegation that VA failed in its duty to assist, and failed to weigh the evidence correctly.  For the reasons already enunciated, the Board found that such arguments did not constitute a valid claim of CUE.  The Board noted that it was arguable that VA failed in its August 1980 decision to address an implicit claim for a total rating based on unemployability, which failure may have indeed amount to error.  See Roberson, v. Principi, No. 00-7009 (Fed. Cir. May 29, 2001).  However, the Board also pointed out that the Veteran had not provided persuasive reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that, but for an alleged error, the result of the RO's decision would have been manifestly different.  The Board found that it was not enough that the Veteran point to errors that occurred.  Rather, in order to raise a valid claim of CUE, he needed to provide specific reasons as to why those errors were outcome-determinative.  See Bustos, at 1381.  The Board found that this had not been done and pointed out that, with respect to whether an implicit claim was in fact before VA, the November 1995 memorandum decision of the United States Court of Appeals for Veterans Claims noted that even the Veteran's December 1986 claim did not qualify as an informal claim because there was no evidence whatsoever regarding unemployability.

In light of the foregoing, the Board in June 2001 concluded that the Veteran had failed to reasonably raise a claim of CUE in the RO's August 20, 1980, rating decision, and the claim was denied.

Based upon a comprehensive review of the evidence of record, the Board finds the June 25, 2001, decision was reasonably supported by the evidence then of record and was consistent with all extant VA law and regulations.  The Board finds the specific errors alleged by the Veteran in this case assert no more than a disagreement as to how the facts were weighed or evaluated in the June 2001 decision.  VA regulations provide that a disagreement as to how the facts were weighed or evaluated is not CUE.  See 38 C.F.R. § 20.1403(d).  Accordingly, the present motion must be denied.


ORDER

The Board's May 28, 1996 decision, by failing to extend the effective date for a total rating based on individual unemployability prior to December 14, 1986, was not clearly and unmistakably erroneous, and the appeal is denied.

The Board's June 25, 2001 decision finding no clear and unmistakable error in an August 20, 1980 RO decision, was not clearly and unmistakably erroneous, and the appeal is denied.



____________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


